Citation Nr: 0511661	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1959 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia Regional Office (RO), which denied the veteran 
service connection for bilateral hearing loss, tinnitus, and 
a back disability.

This case was previously before the Board and in October 2004 
it was remanded to the RO in order to afford the veteran a 
video-conference hearing before the undersigned Veterans Law 
Judge.  A prior hearing, held in March 2004, had resulted in 
an inaudible tape from which an accurate transcription could 
not be obtained.  In February 2005, the veteran appeared at 
the RO and presented testimony in support of his claim.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  The veteran submitted additional 
evidence, in connection with his claim, directly to the Board 
in March 2005.  This evidence has not been previously 
considered by the RO; however, the veteran in a statement 
received with this evidence waived such initial 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that his current hearing loss and 
tinnitus are related to in service acoustic trauma.  At his 
hearing the veteran testified that in service he was exposed 
as a normal part of his duties to constant aircraft noise 
from both reciprocating and jet engines.  The veteran's DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, reflects that the veteran specialty in 
service was equivalent to that of an aircraft engine mechanic 
helper.  A December 2001 private audiological report shows 
that the veteran suffers from mild to severe bilateral 
sensorineural hearing loss.  

A review of the claims file also shows that the veteran 
sustained an injury to his back in service as a result of a 
motor vehicle accident in April 1961.  He was initially 
evaluated and treated by physicians at a civilian hospital 
where he was placed in a body cast because of minor 
compression fractures of T-11 and T-12.  He was subsequently 
transferred to a U.S. Naval hospital where he was diagnosed 
by x-ray as having a compression fracture of T-10.  The post 
service clinical evidence shows that the veteran currently 
suffers from disorders of the cervical spine, consisting of 
degenerative spurring with disc narrowing, and lumbar spine, 
consisting of degenerative changes with mild joint space 
loss. 

The veteran submitted evidence in March 2005, which reflects 
that he has applied for disability benefits with the Social 
Security Administration (SSA).  

In view of the above the Board finds that specialized VA 
examinations are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for the disabilities in issue, 
which have not been previously submitted.  
The RO should also ask the veteran if a 
decision has been entered with regard to 
his claim for disability benefits from 
the SSA.

2.  If a decision has been reached by the 
SSA, the RO is requested to obtain a copy 
of this decision and the evidence on 
which the decision was based.

3.  The RO should request the VA medical 
facilities in Clarksburg and Gassaway, 
West Virginia to furnish copies of any 
medical records covering the period from 
July 25, 2002 to the present.

4.  A VA examination should be conducted 
by a specialist in ear disorders (M.D.) 
in order to determine the nature, 
severity and etiology of the veteran's 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner prior to the examination.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The examiner is requested 
to obtain a detailed in-service and post 
service history of noise exposure.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
hearing loss and tinnitus are related to 
his military service.  A complete 
rational for any opinion expressed should 
be included in the report.

5.  The RO should schedule the veteran 
for an orthopedic examination to 
determine nature, severity, and etiology 
of any disability involving the back and 
spine.  The claims folder should be made 
available to the examiner prior to the 
examination.  In addition to x-rays, any 
other tests deemed necessary should be 
performed.  

Following the examination and a review of 
the claim folder the examine is requested 
to render an opinion as to whether it is 
as likely as not (i.e. probability of 50 
percent) that the veteran has a current 
back and/or spine disorder which is 
related to service, to include the 
compression fracture to the thoracic 
spine April 1961.  A complete rational 
for any opinion expressed should be 
included in the report.
  
6.  Thereafter, the RO should re-
adjudicate the veteran's claims, to 
include all evidence received since the 
February 2003 supplemental statement of 
the case.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case. The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



